           Case 4:19-cr-00559-JST Document 42 Filed 02/21/20 Page 1 of 6




 1 BRIAN H GETZ (CBSN: 85593)
   LAW OFFICES OF BRIAN H GETZ
 2 88 Kearny Street, Suite 1850

 3 San Francisco, CA 94108
   Telephone:    (415) 912-5886
 4 Facsimile:    (415) 438-2655
   Email:        bhgetz@pacbell.net
 5
   Attorney for Defendant
 6
   GILBERT DELA CRUZ
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                    OAKLAND DIVISION
10

11 UNITED STATES OF AMERICA                            )   Case No.: 4:19-CR-00559-JST
                                                       )
12                                                     )
                               Plaintiff,                  DEFENDANT GILBERT DELA CRUZ’S
                                                       )
13                                                         OPPOSITION TO GOVERNMENT’S
            vs.                                        )
                                                       )   CONSOLIDATED MOTIONS IN LIMINE
14 FGL MOON MARSHALL, LTD.; UNIX LINE                  )
   PTE, LTD.; and GILBERT DELA CRUZ                    )   Trial Date:          March 16, 2020
15                                                     )   Pretrial Conf. Date: March 5, 2020
                        Defendants.                    )   Courtroom:           Courtroom 6 – 2nd Floor
16                                                     )   Judge:               Hon. Jon S. Tigar
                                                       )
17

18

19                                           INTRODUCTION

20          Defendant Gilbert Fajardo Dela Cruz (hereafter, Mr. Dela Cruz) respectfully moves this

21 Court to deny each motion in limine the government has requested. See Docket 36. Specifically, the

22 government has requested this Court grant six motions in limine: (1) To issue a preliminary ruling

23 on the admissibility of specific portions of the video depositions of unavailable M/T Zao Galaxy

24 Captain Sonny Macasaet and crewmember Melvin Santander; (2) to preclude the defendants from

25 improperly inviting jury nullification; (3) to permit the government to elicit Mr. Dela Cruz’s out-of-

26 court statements but preclude the defense from doing so; (4) to preclude the defendants from

27 introducing the contents of interview summaries to impeach witnesses during cross-examination;

28                                               -1-
                            DEFENDANT GILBERT DELA CRUZ’S OPPOSITION TO
                          THE GOVERNMENT’S CONSILDATED MOTIONS IN LIMINE
                                     CASE NO.: 4:19-CR-00559-JST
           Case 4:19-cr-00559-JST Document 42 Filed 02/21/20 Page 2 of 6




 1 (5) to preclude the defendants from using evidence that the defendants were obliged to produce

 2 before trial; and (6) to rule pretrial on the admissibility of business records authenticated by a

 3 certification satisfying Federal Rule of Evidence 902(11).

 4

 5                                              ARGUMENT

 6          1.   Admissibility of portions of the video depositions of unavailable witness M/T Zao

 7               Galaxy crewmembers Sonny Macasaet and Melvin Santander

 8          In its first motion in limine, the government seeks preliminary rulings on the admissibility of

 9 certain “portions” of the video depositions of Captain Sonny Macasaet and crewmember Melvin
10 Santander in the event these witnesses are unavailable for trial as defined under Federal Rule of

11 Evidence 804. See Docket 36 at 3-4. Specifically, the government presents two charts, one per

12 unavailable deposed witness, identifying the specific deposition “Location” (page and line),

13 “Objection/Explanation for Exclusion” (argument), and “Government’s Requested Ruling” (desired

14 outcome), with respect to certain objections. See id. at 4-7.

15          At the outset, Mr. Dela Cruz does not contest the government’s requested preliminary
16 evidentiary rulings with respect to the vast majority of its requests should these witnesses be

17 deemed unavailable under Federal Rule of Evidence 804. As such, Mr. Dela Cruz will only contest

18 certain specific “portions” of the video depositions, broken down by each potential unavailable

19 witness deposition, as follows:

20          A.    Deposition Testimony of Unavailable Witness Sonny Macasaet

21          1.    Page 87, lines 22-24 (Docket 36, page 5, lines 1-4)

22                Contrary to the government’s assertions, the form of the question was leading, and,

23                therefore, the objection is well taken and should stand. It is not moot. To the extent the

24                witness gave a more “fulsome” statement lines later only buttresses the objection.

25          2.   Page 90, lines 17-25 (Docket 36, page 5, lines 5-9)

26               Again, contrary to the government’s assertions, the form of the question was leading,

27               and, therefore, the objection is well taken and should stand. It is not moot. To the extent

28                                                -2-
                             DEFENDANT GILBERT DELA CRUZ’S OPPOSITION TO
                           THE GOVERNMENT’S CONSILDATED MOTIONS IN LIMINE
                                      CASE NO.: 4:19-CR-00559-JST
           Case 4:19-cr-00559-JST Document 42 Filed 02/21/20 Page 3 of 6




 1               the witness gave a more “fulsome” statement lines later only buttresses the objection.

 2               Further, it called for speculation.

 3          3.   Page 117, lines 20-25; Page 118, lines 1-25 (Docket 36, page 5, lines 11-12)

 4               Contrary to the government’s interpretation and contention, the testimony is relevant to

 5               the history of the case and thus admissible and should be admitted. See Federal Rule of

 6               Evidence 401.

 7          B.   Deposition Testimony of Unavailable Witness Melvin Santander

 8          1.   Page 18, lines 19-24 (Docket 36, page 5, lines 23-24)

 9               The objection is well taken. Contrary to the government’s contention, the government
10               did not properly designate this witness as adverse pursuant to the requirements of
11               Federal Rule of Evidence 611(c)(2). The witness answered candidly; simply because
12               the government did not like the witness’s answer and labels a witness “direct” does not
13               automatically result in his designation as an “adverse” witness under the Rule.
14          2.   Page 48, lines 3-25; Page 49, lines 1-25; Page 50, lines 1-22 (Docket 36, page 5, lines
15               25-26)
16               Contrary to the government’s interpretation and contention, the testimony is relevant to
17               the history of the case and thus admissible and should be admitted. See Federal Rule of
18               Evidence 401.
19          3.   Page 130, lines 18-25; Page 131, lines 1-7 (Docket 36, page 7, lines 6-9)
20               Contrary to the government’s contention, the objection is not well taken. The testimony
21               is not speculative and is relevant as to motive and bias, and thus admissible and should
22               remain admitted. See Federal Rules of Evidence 608, 404, 401.
23

24          2.   The defense will undertake its best efforts to avoid the invitation of jury
25               nullification
26          The government moves for “an order precluding the defendants from making impermissible
27 arguments aimed at jury nullification”. Docket 36 at 7. More specifically, in addition to the

28                                                -3-
                             DEFENDANT GILBERT DELA CRUZ’S OPPOSITION TO
                           THE GOVERNMENT’S CONSILDATED MOTIONS IN LIMINE
                                      CASE NO.: 4:19-CR-00559-JST
           Case 4:19-cr-00559-JST Document 42 Filed 02/21/20 Page 4 of 6




 1 generalized concept of “jury nullification,” the government points to three additional specific areas

 2 of potential “nullification”: First, reference to potential punishment; second, claims that the charged

 3 conduct is pervasive in the shipping industry; third, references to selective prosecution. Each such

 4 request is addressed below.

 5          A. The defense will not improperly “invite” jury nullification

 6          The defense has no intention to argue or “invite” jury nullification. Id.

 7          B.   The defense will not improperly “reference” the defendant’s potential punishment

 8          The defense has no intention to “reference” Mr. Dela Cruz’s potential punishment. Id. Of

 9 course, should any testifying witness “open the door” on his or her potential punishment, the
10 defense will be free to elicit testimony in response.

11          C.   The defense will not improperly claim that the “charged conduct” is “pervasive” in the

12               shipping industry

13          The defense does not intend to reference that the “charged conduct” is “pervasive” in the

14 shipping industry. Id. at 7-8. The defense intends to show that Mr. Dela Cruz did not commit the

15 acts for which he has been charged. Of course, should any question or witness “open the door” on

16 such “pervasive” shipping industry practice, the defense will be free to elicit testimony in response.

17          D. The defense will not reference selective prosecution

18          The defense has no intention of “suggest[ing]” or “argu[ing]” the selective prosecution of

19 Mr. Dela Cruz as the only charged crew member. Id. at 9. Of course, should any question or witness

20 “open the door” on such selective prosecution, the defense will be free to elicit testimony in

21 response.

22

23          3.   The Court should not permit the government to elicit Mr. Dela Cruz’s

24               out-of-court statements, but the defense should be permitted to do so

25          The government’s Third Motion in limine is premature and the unidentified out of court

26 statements to which the government vaguely refers are speculative and imprecise. See id. at 9-11.

27 Supposed “statements” by Mr. Dela Cruz, offered through unidentified “witnesses”, that he

28                                               -4-
                            DEFENDANT GILBERT DELA CRUZ’S OPPOSITION TO
                          THE GOVERNMENT’S CONSILDATED MOTIONS IN LIMINE
                                     CASE NO.: 4:19-CR-00559-JST
           Case 4:19-cr-00559-JST Document 42 Filed 02/21/20 Page 5 of 6




 1 allegedly instructed them to undertake certain actions, once specifically identified, will be fully

 2 developed at trial, individually, whether on cross-examination or, potentially, on direct examination,

 3 and a ruling pertaining to whether any such evidence should be admitted or prohibited at that time.

 4 While such out of court statements allegedly made by Mr. Dela Cruz may be admissions of a party

 5 opponent and therefore not hearsay, they may very well be hearsay.

 6          Similarly, Mr. Dela Cruz’s alleged unidentified out of court statements demonstrating his

 7 “state of mind” will be fully developed at trial, whether on cross-examination or, potentially, on

 8 direct examination, and a ruling pertaining to whether any such evidence should be admitted or

 9 prohibited at that time.
10          Lastly, it is premature to rule on the admissibility of unidentified government witness
11 statements allegedly made by Mr. Dela Cruz under the “rule of completeness”. Again, such

12 objections stand or fall subject to how questions and testimony are elicited at trial.

13

14          4.    The defense does not intend to publish or introduce as direct evidence Coast
15                Guard interview summaries to impeach witnesses during cross-examination
16          The government flags the potential improper use by the defense of certain unspecified Coast
17 Guard interview summaries. See id. at 13-14. The defense has no intention of introducing into

18 evidence such interview summaries, to publish them directly to the jury, or to directly impeach

19 witnesses through their direct use. As the government itself readily admits: “The defense is, of

20 course, free to ask a witness whether he or she made a statement in the past that is reflected in the

21 interview summary.” Id. at 14. The fact that the subject witness of such an interview summary gave

22 an interview is similarly not in question. And, lastly, the defense will, as the government notes,

23 “us[e] those interview summaries consistent with the law and the rules of evidence.” Id.

24 //

25 //

26 //

27 //

28                                                -5-
                             DEFENDANT GILBERT DELA CRUZ’S OPPOSITION TO
                           THE GOVERNMENT’S CONSILDATED MOTIONS IN LIMINE
                                      CASE NO.: 4:19-CR-00559-JST
           Case 4:19-cr-00559-JST Document 42 Filed 02/21/20 Page 6 of 6




 1          5.   The defense reserves its right to present any and all admissible evidence, up to and

 2               during trial, and will comply with all Federal Rules of Criminal Procedure,

 3               including Fed. R. Crim. P. 16(b), obligations

 4          This case has been voluminous. Thousands of documents and five CD discs worth of

 5 information have been provided by the government to the defense. Information and discovery are

 6 being provided by the government on a rolling and ongoing basis. The defense has been and will

 7 continue to comply with its Federal Rules of Criminal Procedure pretrial discovery and expert

 8 witness obligations and will disclose in a timely manner any such required information. The defense

 9 reserves its right to present any and all relevant and admissible evidence to the fullest extent
10 permissible based upon developments at trial.

11

12          6.   The government’s request to rule pretrial on the admissibility of certain business
13               records authenticated by a certification satisfying Federal Rule of Evidence
14               902(11) is now moot based on stipulation of the parties
15          The defense and the government have agreed upon a stipulation regarding the admissibility
16 under Federal Rule of Evidence 902(11) concerning the self-authentication provisions of that rule,

17 thus rendering this request moot.

18

19                                             CONCLUSION
20          For the above reasons, Mr. Dela Cruz respectfully requests the Court deny each of the
21 Government’s Motions in Limine.

22 DATED: February 21, 2020                                        Respectfully submitted,
23
                                                                    /s/ Brian H Getz
24                                                                  BRIAN H GETZ
                                                                    Attorney for Defendant
25                                                                  GILBERT DELA CRUZ
26

27

28                                                -6-
                             DEFENDANT GILBERT DELA CRUZ’S OPPOSITION TO
                           THE GOVERNMENT’S CONSILDATED MOTIONS IN LIMINE
                                      CASE NO.: 4:19-CR-00559-JST
